 In the Matter of LIBBEY-OWENS-FORD GLASS COMPANYandFEDERA-TIoN OF GLASS, CERA_IIIC AND SILICA SAND WORKERS of AMERICA 1In the Matter of LIBBEY-OWENS-FORD GLASS Co.2andNATIONAL FLATGLASS WORKERS OF THE AMERICAN FEDERATION OF LABORCases Nos.C-1771 and R-2164.-Decided April03, 1941Jurisdiction:glass manufacturing industry.UnfairLabor PracticesCollective Bargaining:charges of refusal to engage in,dismissed.Employer's refusal to include employees at one of its plants in the unitfor which it recognized and dealt with the unionheldnot to constitute arefusal to bargain collectively where the Board foundsuchemployees toconstitute a separate unit appropriate for collective bargaining.Investigation and Certification of Representatives:existence of question : par-ties stipulated that the Company refused to recognize either of rival unionsat one of its plants ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one, of the Company's plants, including watchmen, janitors, fire-men, power employees, truck drivers, and sub-foremen, but excluding window-glass cutters, supervisory employees, timekeepers, and clerical employees notdirectly connected with production.Practice and Procedure:complaint dismissed.Miss Hag y Telker,for the Board.Marshall, Melhorn, Davies, Wall cPc Bloch, by Mr. Leland L. Lord,of Toledo, Ohio, for the respondent.Holmes d Lewis,byMr. H. B. HolmesandMr. W. T. Lewis,ofColumbus, Ohio, for the Federation.Mr. Joseph A. Padway,Mr. James A. Glenn,ofWashington,D. C., andHoff & Moore,byMr. William Bruce Hoff,of Parkers-burg,W. Va., for the National.Mr. Louis Newman,of counsel to the Board.1Prior to August 1940, when it adopted its presentname,the Federation was known asFederation of Flat Glass Workers of AmericaThis was the name under which its chargewas filed and which accordinglywas used inthe complaint and amended complaint.Atthe close of the hearing herein, the TrialExaminergranted a motion by counsel for theBoard to amend the complaint to conform to the proof as to the Federation's present name2The correct corporate name of the respondentis "Libbey-Owens-Ford Glass Company."31 N L. R B., No. 38.441843-42-vol 31-17243 244DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a charge duly filed by Federation of Glass, Ceramic andSilica Sand Workers of America, herein called the Federation, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Ninth Region (Cincinnati, Ohio), issuedits complaint dated May 12; 1939, against Libbey-Owens-Ford GlassCompany, Toledo, Ohio, herein called the respondent, alleging thatthe respondent had engaged in and was engaging' in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintand of notice of hearing thereon were duly served on the respondent,the Federation, and the National Flat Glass Workers Union of theAmerican Federation of Labor, herein called the National.On May23 and June 3, 1939, respectively, the National and therespondentfiled their answers to the complaint, each requesting,inter alia,thepostponement of further proceedings herein.3On June 9, 1939, theRegional Director ordered the previously noticed hearing adjourneduntil further notice.On August 12, 1940, the National filed with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of the respondent's employees at its Parkersburg, West Virginia,plant and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the Act.On October 23, 1940, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice. In its order of October 23, 1940, the Board,acting pursuant to Article II, Section 36 (b), and Article III, Section10 (c) (2), of said Rules and Regulations, also directed consolidation3 The respondent,in its answer, requested postponement of further proceedings hereinpending decision by the United States Circuit Court of Appeals for the Sixth Circuit on apetition filed by the respondent on March 16,1939,requesting the Court to review andset aside the Board'sDecision and Certification of Representatives in'Matter of Lsbbey-Owens-FordGlassCompanyandFederation of Flat Glass Workers of America,10 N. L.R B 1470 A similar petition was filed with the same Court by the National on April 20,1939.These petitions were dismissed by the Court on April 12,1940—and March 11, 1940,respectively. , LIBBY-OWENS-FORD GLASS COMPANY245of the representation proceeding and the unfair labor practiceproceeding.Thereafter, the Board, by its Regional Director, issued its amendedcomplaint dated November 4, 1940, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (5) and Section 2(6) and (7) of the Act. Copies of the amended complaint and ofnotices of hearing in the consolidated proceedings were duly servedon the respondent, the Federation, and the National.With respect to the unfair labor practices, the amended complaintalleged in substance that, on February 21, 1939, and at all times there-after, the respondent refused to bargain collectively with the Federa-tion as the exclusive representative of the respondent's employees inan appropriate unit, although the Federation was, on and after Janu-ary 30, 1939, the duly designated representative of a majority of theemployees in such unit and had been,certified by the Board on January30, 1939, as the exclusive representative of all the employees in suchunit.'Thereafter, the respondent filed its answer to the amended com-plaint, verified December 2, 1940, admitting its refusal to bargain withthe Federation, but denying that it had engaged in unfair labor prac-tices within the meaning of the Act.The answer alleged, in part, thatsince the hearing in the prior representation proceeding on September22 and 23, 1938, "... there have been material and substantial changesin the facts with regard to the selection of representatives by respond-ent's employees and in other respects.By reason thereof the order,decision and certification of January 30, 1939, is no longer applicableand is directly contrary to the conclusions of law which would neces-sarily follow from the facts as they now exist."The answer furtheralleged that the unit fixed by the Board in its Decision and Certifica-tion of Representatives of January 30, 1939, was not at the time, andis not now, an appropriate unit, and that the Board should now make"... new findings of fact and conclusions of law . . . that the appro-priate unit ... is the plant unit."Pursuant to notice, a hearing in the consolidated proceedings washeld at Columbus, Ohio, on November 25, 1940, before Howard Myers,the Trial Examiner duly designated by the Chief Trial Examiner.The respondent, the Federation, and the National were representedby counsel, and all participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.was afforded all parties.During the4Matter of Libbey-Owens-FordGlass CompanyandFederation of FlatGlassWorkers ofAmerica,10 N. L ,R. B 1470 This Decision and Certification of Representatives and therecord upon which it was based have by stipulation been made a part of the record in thepresent proceeding. 246DECISIONSOF NATIONALLABOR-RELATIONS BOARD-course of the hearing, the Trial Examiner denied a motion by therespondent to dismiss the complaint for lack of evidence that theappropriate unit should include all the plants of the respondent.TheTrial Examiner reserved decision on another motion to dismiss thecomplaint made by the respondent at the close of the hearing, butsubsequently denied the motion in his Intermediate Report.For rea-sons hereinafter stated, these rulings of the Trial Examiner are herebyreversed and the motions are granted.Other rulings on motions andon the admissibility of evidence were also made by the Trial Examinerduring the course of the hearing.The Board has reviewed theserulings of the Trial Examiner and finds that no prejudicial error wascommitted.These rulings are hereby affirmed.Briefs were filed with the Trial Examiner by the Federation onDecember 7, 1940, and by the National on December 7 and December11, 1940.Thereafter, the Trial Examiner filed his Intermediate Re-port dated December 30, 1940, copies of which were duly served on therespondent, the Federation and the National. In his 'IntermediateReport, the Trial Examiner found that the respondent had engaged inthe unfair labor practices alleged in the complaint.On January 24,.-19411 the respondent filed with the Board its exceptions to the Inter-mediate Report.Exceptions to the Intermediate Report and a briefin support of the exceptions were filed with the Board by the Nationalon January 25, 1941, and February 7, 1941, respectively.Pursuant tonotice duly served on all the parties, a hearing was 'held before theBoard in Washington, D. C., on February 11, 1941, for the purposeof oral argument.The respondent, the Federation, and the Nationalwere represented by counsel and participated in the hearing.The Board has considered the exceptions and the briefs submittedby the parties, and hereby sustains the exceptions in so far as theyrelate 'to the Trial Examiner's findings and conclusions that therespondent engaged in unfair labor practices.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 5The respondent is engaged in the manufacture, sale, and distribu-tion of many types of flat glass. It has plants at Shreveport, Louisi-5 The following facts are taken from the Board's findings,inMatter of Libbell-Owens-FordGlassCompanyandFederationof FlatGlassWorkers of America,10 N. L. R. B.1470.At the hearing in the present proceeding the parties stipulated that "The facts asto the size and interstate character of the business of the company, as found by theBoard in its Decision in Case No. IX-R-237, R-]028, reported in 10 N. L. R. B. 1470,are substantially true as of the date of this hearing" and that "All other facts concerningthe business of tha company are substantially the same as shown by the evidence taken inCase No IX-R-237, R-1028." LIBBY-OWENS-FORD, GLASS COMPANY247ana;Ottawa, Illinois;EastToledo and Rossford, Ohio; andCharleston and Parkersburg,West Virginia. Its principal office isat Toledo, Ohio. In 1937, the total sales of the respondent amountedto approximately $40,000,000.More than 50 per cent of the productsof each of the respondent's plants are shipped to points outside theState in which the plant is situated, and more than 50 percent of theraw materials used at each plant are shipped to it from points outsidethe State in which it is situated.There were 3,974 employees onthe respondent's pay rolls for September 1-15, 1938, at all its plants.The Shreveport plant, employing 347 men, is engaged solely in theproduction of window glass.The Charleston plant, employing 693men, makes window glass and also rough plate glass. It does notfinish this rough plate glass for sale by grinding and polishing it.The Ottawa plant, employing 1,279 men, makes rough plate glass,part of which is there ground and polished for sale as finished plateglass, and part of which is there made into safety glass. Some ofthe rough plate glass made at the Charleston plant is also sent toOttawa to be processed further for sale as finished plate or safetyglass.At East Toledo, there are two plants, one ;of which, employing292 men, is engaged solely in the processing of rough plate glass sentthere from Charleston, Ottawa, and Rossford, into finished plateglass ; the other, employing 537 men, is engaged solely in the produc-tion of safety glass from rough plate glass sent there from Charleston,Ottawa, and Rossford.The Rossford plant, employing 692 men,manufactures rough plate glass, only part of which is there finishedfor sale by grinding and polishing.The Rossford plant also makesa structural building glass known by the trade name of vitrolite.Only black vitrolite can be produced at Rossford.The Parkersburgplant, employing 134 men, is engaged solely in the production ofvitrolite.Any vitrolite requiring bending, polishing, or grinding,whether made at Rossford or Parkersburg, must be sent to Rossfordfor these operations.All vitrolite, regardless of where it has beenmade or finished, is sent to Parkersburg for cutting and marketing.II.THE ORGANIZATIONS INVOLVEDFederation of Glass, Ceramic and Silica Sand Workers of Americais a labor organization affiliated with the Congress of Industrial Or=,ganizations.It admits to membership production and maintenanceemployees of the respondent.National Flat Glass Workers Union of the American Federationof Labor is a labor organization affiliated with the American Fed-eration of Labor. It admits to membership the same employees ofthe respondent as does the Federation. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESThe alleged refusal to bargain collectivelyA. The appropriate unitThe -paI'ties have stipulated that "The classes of employees whichshould -be included in the unit or units found appropriate for collec-tive bargaining with the company are all production and maintenanceemployees, including watchmen, janitors, firemen, power employees,truck drivers, and sub-foremen, but excluding window-glass cutters,supervisory employees, timekeepers, and clerical employees not di-rectly connected with production."The amended 'complaint allegesthat these classifications of employees at all the respondent's plantsare an appropriate unit.The respondent and the National contendthat the stipulated classifications of employees at the Parkersburgplant and at each of the respondent's other plants constitute a sepa-rate unit appropriate for collective bargaining purposes.The Parkersburg plant, as we pointed out in our Decision andCertification of Representatives of January 30, 1939,6 has a' historyof separate organization and bargaining.Since January 30, 1939,the respondent, faced with the conflicting claims of the 'Federationand the National, has refused to bargain with either as the repre-sentative of the Parkersburg employees.The Federation had nomembers at the Parkersburg plant when it was certified, and it hasapparently gained none in the period of approximately 2 years whichhas elapsed since the prior proceeding. There is no showing that it nowhas 'any representation there.The record shows, and it is not dis-puted, that the National is and has been the designated representatic7cof almost all the employees at the Parkersburg plant.Upon con-sideration of all the facts, we are convinced that the Parkersburgplant is an appropriate unit for collective bargaining.?We find that all production and maintenance employees of therespondent at its Parkersburg plant, including watchmen, janitors,firemen, power employees, truck drivers, and sub-foremen, but exclud-ing window-glass -cutters, supervisory employees, timekeepers. andclerical employees not directly connected with production, constitutea unit appropriate for the purposes of collective bargaining, and that6 See footnote 4,supra.7 CfMatterof HoodRubber Company, Inc.andRubber Workers Federal Labor UnionNo. 21914 (AFL),20 N. L.R. B. 485;Matter of United States Rubber Company(Provi-dence Plant)andRubber Workers Federal LaborUnion, Local#22014,affiliatedwith theAmerican Federation of Labor,20 N L R B 473;Matter of Briggs ManufacturingCompany and Briggs Indiana CorporationandInternational Union, United AutomobileWorkers of America, affiliated with the C. I.0., 13 N L. R. B 1326;Matter of ChryslerCorporationandUnited Automobile Workers of America, Local 871, affiliated with C. 7..0.,13 N. L.R. B. 1303. LIBBY-OWENS-FORD GLASS - COMPANY249said unit will insure to these employees of the respondent the fullbenefit of their right to self-organization and to collective bargainingand will otherwise effectuate the policies of the Act.B. The refusal to bargainIt is stipulated that the respondent has, since January 30, 1939,refused to bargain collectively with the Federation as-the -exclusiverepresentative of the employees at all the respondent's plants, includ-ing those at the Parkersburg plant.The respondent has, however,recognized and bargained 'collectively with the Federation as the ex-clusive representative of the employees at all the respondent's plantsother than the Parkersburg plant, and on. February 6, 1940, enteredinto a contract with the Federation as such representative.Thecharge and 'complaint herein are, therefore, based solely on therespondent's refusal to include the Parkersburg employees within theunit for which it recognized and dealt with the Federation.We have found, above, that the stipulated classifications of em-ployees at the respondent's Parkersburg plant constitute a separateunit, appropriate for the purposes of collective bargaining.Therespondent's refusal to include these employeeswithin theunit forwhich it recognized and dealt with the Federation is, therefore, notan unfair labor practice within the meaning either of Section 8 (5)or of Section 8 (1) of the Act." These being the only unfair laborpractices alleged, the complaint will be dismissed.IT. THE QUESTION CONCERNINGREPRESENTATIONAs stated above and as stipulated by the parties, the respondenthas refused to recognize and bargain collectively with either theFederation' or 'the National as the representative of the Parkersburgemployees.The record shows that the National has as members 'asubstantial number of the employees in the unit which we find tobe appropriate."We find that a question has arisen concerning the representationof employees of the respondent at its Parkersburg plant.V.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondent8Cf.Matter of tioldwell Lawnmower CompanyandInternational Association of Machin-ists,Lodge No. 757, afl,ated with the American Federation of Labor,14 N. L R. B. 38.It appears that the National,in October 1940,had 140 members in gocd standing atParkersburg. 250DECISIONS'OF NATIONALLABOR RELATIONS BOARDdescribed-in Section I above, has a close, intimate, and substantialrelation -to trade, traffic, and commerce among the -several Statesand tends to lead to labor disputes burdening and, obstructing com-merce and the free flow of commerce.VI.THE APPROPRIATE UNITThe National's petition, as amended at the hearing, alleges that-,the stipulated classifications of employees at the respondent's Park-ersburg plant constitute an appropriate bargaining unit. In Sec-tion III, A, above, we have found this to be an appropriate unit.VII. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by an election'by secret ballot.The record does not indicate whether the Federation desires toparticipate in any election directed to be held or whether it hasany membership among- the employees-in the appropriate unit. Inview, however, of the previous certification and of the 'competingrequests for recognition made by the Federation and the Nationalorganizations appear on the ballots to be used in the election. Ifthe Federation does not desire to participate in the election, itsname will be omitted from the ballots upon request to that effectfiled by it, with the- Regional Director for the Ninth Region notmore than five (5) days after the date of this Decision, Order, andDirection of Election.In accordance with our general practice, we shall direct that allemployees in the appropriate unit who ,were employed by the re-spondent during the pay-roll period next preceding the date ofour Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction of Election, shall beeligible to participate in the election.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:-CONCLUSIONS OF LAW1.Federation of Glass, Ceramic and Silica Sand Workers ofAmerica and National Flat Glass Workers Union of the AmericanFederation of Labor are labor organizations, within themeaningof Section 2 (5) of the Act.2.The respondent has not engaged in-any unfaiF labor practices,within the meaning of Section 8 (1) or (5) of the Act: LIBBY-OWENS-FORD, GLASS COMPANY251-3.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent at its Parkersburg, WestVirginia, plant, within the meaning of, Section 9 (c) and Section2 (6) and (7) of the Act.4.All production and maintenance employees of the respondent atits Parkersburg, West Virginia, plant, including watchmen, janitors,firemen, power employees, truck' drivers, and' sub-foremen, but ex-cluding window-glass cutters, supervisory employees, timekeepers,and clerical employees not directly connected with production, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that thecomplaint against the respondent, Libbey-Owens-Ford Glass Com-pany, be, and it hereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Libbey-Owens-Ford Glass Company, Toledo, Ohio,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days.from the date of this Directionof Election, under the direction and supervision of the RegionaltheNational Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all productionand maintenance employees of the respondent at its Parkersburg,West Virginia, plant who were employed by it during the pay-rollperiod next preceding the date of this Direction of Election, includ-ing watchmen, janitors, firemen power employees, truck drivers,sub-foremen, and employees who did not work during such pay-rollperiod because they were ill or on vacation or in 'the active militaryservice or training of the United States, or temporarily laid off,but excluding window-glass cutters, supervisory employees, time- 252keepers, clerical employeesnot directlyconnectedwith production,and -any employees who have since quitor been discharged forcause, to determinewhether theydesire tobe represented by Feder-ation of Glass, Ceramic and Silica Sand Workers of America orby National Flat Glass Workers Union of the AmericanFederationof Labor for the purposes of collective bargaining, or byneither.MR. EDWIN S. Stunt,dissentingI dissent from this decision.Board duly certified the Federationas exclusivebargaining repre-sentative of employees in a unit comprising all the respondent's plants,the respondent has refused to recognize the Federation as the repre-sentative of employees at Parkersburg.The respondent's sole defenseis that the Board's earlier finding of an employer-wide appropriateunit is erroneous, that the Parkersburg employees comprise a separateappropriate bargaining unit.Although the circumstances have in no way changedsince theBoard's original determination of appropriate unit, the majority ofthe Board now reverses that determination. In doing so, the ma-jority ignores the considerations which led the Board to concludethat the employer unit is appropriate.Those considerations maywell be restated.The Federation has successfully organized and bargained for therespondent's employees at all its other plants by treating those plantsas oneunit, and the National has never bargained for the employeesat any of those plants. , The separate organization and bargainingof the Parkersburg plant are fortuitous, resulting solely from thefact that the respondent did not own that plant when the Federationfirst organized it.When the respondent acquired the Parkersburgplant it was already in contractual relationship with Federation onthe basis of a unit covering all the plants then owned by -it.How-ever, the contract between the Federation and therespondent's prede-cessor at'Parkersburg, which the respondent assumed, always expiredseveralmonths after the expiration of the contract covering' therespondent's employees at its other plants.Thus the Federation's,request to include Parkersburg with the other plants merely soughtthe reestablishment of the previously existing employer unit.Partially manufactured products are, continually being sent fromone plant to another for further processing.Parkersburg is as firmlyinterlocked with the other plants as they are with each other, andthe functional interdependence of the plants inevitably results in aninterdependence of the interests of the employees at the plants.Thereis no evidence that Parkersburg's previous independent organizationand bargaining,would impede or obstruct its bargaining successfully LIBBY-OWENS-FORD GLASS COMPANY253together with the other plants.On the contrary, it is of importanceto the employees at all the plants to present a united front whenbargaining with the respondent.Other reasons advanced as to why Parkersburg would functionbetter as a separate unit are equally if not more applicable to anyone of the respondent's other plants which have bargained togethersuccessfully in one unit since 1934.While Parkersburg was acquiredby the respondent at a different time than any of its other plants,each of the other plants was acquired at a different time from therest.The distances separating some of the other plants are muchgreater than the distances between Parkersburg and those plants.The Parkersburg plant superintendent has no more independence inthe operation of that plant than the other plant superintendents have.Such differences as exist between Parkersburg and the other plantsin regard to processes and products are no greater than those differ-ences among the Company's other plants which have successfullybargained as a single unit.The present decision of the majority of the Board is based in partupon the separate organization and bargaining of the Parkersburgplant and in part upon the fact that the Parkersburg employees havechosen the National as their representative.Both factors were con-sidered and rejected by the Board in its earlier decision.The first,as has been shown, resulted solely' from the fact that the respondentacquired the Parkersburg plant after it had already concluded a con-tract with the Federation covering all the other plants.As to thesecond, the Board stated, I believe correctly :To grant the request of the National and its 133 Parkersburgmembers, who constitute but a very small minority of the 3,640employees of the Company here involved, for a separate bar-gaining unit at Parkersburg would seriously impede and obstructthe efforts of the far larger number of employees at the otherplants effectively to organize and bargain collectively.I am of the opinion that the Board's earlier determination that allthe respondent's plants together constitute an appropriate unit wasand remains correct.One of the purposes of the Act in protecting the right to self -organization and collective bargaining is to restore equality of bar-gaining power between employers and employees,10 and the Boardmust exercise its authority 'to determine the appropriate bargainingunit with that purpose in mind.Equalization of bargaining powerismost nearly achieved when bargaining proceeds on the basis ofthe broadest industrial unit in which self-organization has been ef-1section 1. 254DECISIONS' OF NATIONAL LABOR`REL'ATIONS BOARDfective.11That is the "appropriate" unit within which the majorityrule is to be applied.12The desires of employees at one of 'severalorganized manufacturing plants of a single employer no more justifycarving out a plant unit than would analogous desires of employeesin a section or department of a plant justify impairment,-of a plantunit. 13Early in the Board's history it enunciated the rule that, where thefactors favoring craft organization evenly balance those which nor-mally render industrial organization more effective, the desires of thecraftsmen should determine whether or not a separate craft unit isappropriate.'In cases in which organization and bargaining onthe craft basis has antedated self-organization on an industrial basisI have concurred in the application of that rule.15But the consid-erations underlying it are wholly inapplicable to representation dis-putes between industrial unions seeking to bargain for ordinaryproduction employees who have to craft tradition of separateness.Beginning with theChryslercase 16the Board's decisions haveevidenced a tendency, exemplified in the present decision, to permitthe scope of industrial units to be determined by the desires of theemployees in the smallest industrial grouping for which a contentionu As statedin the Board's original decision,in England and Swedencollectivebargain-ing agreements are now commonly negotiatedon the basisof an industry-wide unit.Re-port of the Commission on Industrial Relations in Sweden(1938),p.4;Reportof theCommission on Industrial Relations in England(1938), p. 4.The Report of the Commis-sion on Industrial Relations in England,in regard to the effect of such largebargainingunits upon strikes and other forms of industrial unrest and strife, and the process of collec-tive bargaining itself, states(pp. 23-24) :We can,however, state with certainty that amongthe persons we conferred withthere was a common feeling of confidence in the existing method of handling industrialrelations,and that in those industrieswhere collectivebargaining between nationalunions and national associations of employers have long been established,strikes havebeen rare,and in a few instances non-existent(with the exceptionof the general strikein 1926)since the very beginningsof the collectivebargaining arrangements .. ... the acceptance and general practice of collectivebargainingon an industrybasis places upon the employers'and workers'organizations,because of the sheernumbers of men and the magnitude of interestsinvolved, a peculiarly heavy responsi-bility calculated by its verynature tocall forthpatience, understanding, and a desireto make andkeep agreements and to achieveindustrial peace.'-2SeeMatter of Tennessee Electric Power CompanyandInternational Brotherhood ofElectricalWorkers, 7N. L. R. B. 24;Matter of Pittsburgh Plate Glass CompanyandFederationof Flat Glass Workers of America, affiliated with 0. I.0., 10 N. L. It. B. 1111 ;15 N. L.It. B. 515;Matterof AdmiarRubber CompanyandAmerican Federation of Laboron behalf of Employees of Company,9N. L. R. B. 407.13 See for exampleEl Paso ElectricCompany, aCorporationandLocal Union 585,Inter-national Brotherhood of ElectricalWorkers; and N. P. Clay, et al.,13 N. L.R. B. 213;Matter of Tovrea Packing Company,a corporationandAmalgamated Meat Cutters andButcher Workmen of North America,Local No.313,12 N L R B 1063.14Matterof GlobeMachine and Stamping Co.andMetal PolishersUnion, Local No. 3;International Association of Machinists,District No.54; FederalLaborUnion8788,andUnited AutomobileWorkers ofAmerica,3N. L R B. 294isSeeMatterof AmericanHardware CorporationandUnited Electrical and Radio Work-ers of America,4 N.L. R. B. 412.16MatterofChryslerCorporationandUnited Automobile Wo, kers of America,Local 371,affiliatedwiththeC. I.0., 13 N.L. R. B. 1303.s.I LIBBY-OWENS-FORD GLASS COMPANY255ismade.17This seems to me unfortunate. It weakens the bargain-ing power of employees in dealing with a unified management, multi-plies the 'problems of management in dealing with employees, andaggravates existing divisions in the ranks of organized labor. Itundermines the bargaining' process at atime when considerations ofnational welfare render of paramount importance the effectuationof the policy of the Act :.. . to eliminate the causes of certain substantial obstructionsto the free flow of commerce and to mitigate and eliminate theseobstructions when they have occurred by encouraging the. prac-tice and procedure of collective bargaining . . .180I would sustain the allegations of the complaint.\17 See, for example,Matter of Briggs Manufacturing Company and Briggs Indiana Corpo-rationandInternational Union, United Automobile Workers of America, affiliated with theC. 1.0., 13 N. L. R. B.1326;Matter of Hood Rubber Company, Inc.andRubber WorkersFederal Labor UnionNo.21914 (AFL),20 N. L. R B 485;Matter of United StatesRubber Company(Providence Plant)andRubber Workers Federal Labor Union, Local#22014,affiliated with the American Federation of Labor,20 N L. R. B. 473.v Section 1.